Citation Nr: 1031399	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-10 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether a January 1973 rating decision was clearly and 
unmistakably erroneous in denying a disability rating in excess 
of 10 percent disabling for service-connected schizophrenia.

2.  Entitlement to an effective date earlier than August 30, 
2001, for individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to December 
1971.  Service in Vietnam is evidenced in the record. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the Veteran's claims contending 
there was clear and unmistakable error (CUE) in a January 1973 
rating decision denying a disability rating in excess of 10 
percent for service-connected schizophrenia, and denying 
entitlement to TDIU from December 4, 1971.  The Veteran disagreed 
and perfected an appeal.

In July 2008, the Veteran and his representative presented 
evidence and testimony in support of his claims at a hearing at 
the RO before a local hearing officer.  In January 2010, the 
Veteran and his attorney presented evidence and testimony in 
support of the Veteran's claims at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  Transcripts of those 
hearings have been associated with the Veteran's VA claims 
folder.


FINDINGS OF FACT

1.  A January 4, 1973, VA rating decision determined that the 
Veteran was 10 percent disabled for schizophrenia, latent type, 
depression, under 38 C.F.R. § 4.132, Diagnostic Code 9205 (1972).

2.  It is not undebateable that Dr. M.R.'s August 1973 report 
would necessarily result in a conclusion that the evidence 
"militated in support of the claim" for a disability rating in 
excess of a 10 percent disability rating.  

3.  The Veteran remained employed until August 30, 2001.


CONCLUSIONS OF LAW

1.  The January 1973 rating decision did not contain CUE.  38 
C.F.R. § 3.105 (2009).

2.  Entitlement to an effective date earlier than August 30, 
2001, for TDIU benefits is not warranted.  38 U.S.C.A. § 5110; 38 
C.F.R. §§ 3.340, 3.400(o)(2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran and his attorney primarily contend that the RO 
committed CUE in a January 1973 rating decision that denied the 
Veteran a disability rating in excess of 10 percent when the 
evidence then before the RO clearly established entitlement to a 
higher percentage. The Veteran has consistently argued that he 
does not disagree with the weight given evidence of record by the 
RO at the time of the 1973 rating decision, but rather contends 
that the RO failed to consider all of the favorable evidence of 
record at that time.  The Veteran's specific contention is that 
the RO failed to consider an August 1972 report by Dr. M.R., 
Ph.D., a clinical psychologist who was then treating the Veteran, 
and further contends that if the RO had considered the evidence, 
the resulting disability rating would have been manifestly 
different.  

Intertwined with the Veteran's contention of CUE is the argument 
that had the RO considered the August 1972 report, then TDIU 
would have been warranted.  The Veteran's attorney has also 
raised as bases for CUE the contentions that the Veteran was 
never informed of or ever received appellate rights from the RO 
following the January 1973 rating decision and was never given a 
medical examination to substantiate his claim.  See January 2010 
hearing transcript at pages 9 and 11. 

In addition, the Veteran essentially contends that the evidence 
establishes that he is entitled to an effective date earlier than 
August 30, 2001, for TDIU benefits.  The Board will first address 
preliminary matters and then render a decision on the issue on 
appeal.

Duties to notify and assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) are applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and not 
yet final as of that date.  Therefore, the VCAA is generally 
applicable to this case.  See Holliday v. Principi, 14 Vet. App. 
280 (2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  VCAA provides that upon receipt of a 
substantially complete application for benefits, VA must notify 
the claimant what information or evidence is needed in order to 
substantiate the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 
5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The notice required must be 
provided to the claimant before the initial unfavorable decision 
on a claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  However, the United States Court of 
Appeals for Veterans Claims (the Court) has held that VCAA is not 
applicable to CUE claims.

The first claim in this case alleges that the RO committed CUE in 
connection with the January 1973 rating decision which denied a 
disability rating in excess of 10 percent for service-connected 
schizophrenia.  CUE claims are requests for revision of previous 
decisions and are fundamentally different from any other kind of 
action in the VA adjudicative process.  See Livesay v. Principi, 
15 Vet. App. 165 (2001).  A litigant alleging CUE is not pursuing 
a claim for benefits, but rather is collaterally attacking a 
final decision.  Thus, a Veteran seeking a revision of a final 
decision based upon CUE is not a "claimant" as defined by 38 
U.S.C.A. § 5100.  The Court also held that "there is nothing in 
the text or the legislative history of VCAA to indicate that VA's 
duties to assist and notify are now, for the first time, 
applicable to CUE motions."  Id. at 179.  Therefore, the Board 
finds that VA's duties to notify and assist imposed by the VCAA 
are not applicable to claims of CUE.  See also 38 C.F.R. 
§ 20.1411(c) and (d) (2009).

The Board additionally notes that a CUE claim generally does not 
involve the submission of evidence beyond what already resides in 
the claims folder.  The outcome in this case, therefore, is 
determined from an analysis of the evidence contained in the 
claims folder as of January 1973.  Thus, remand for further 
evidentiary development will serve no purpose in this instance.  

The Board observes that with regard to the contentions raised at 
the January 2010 hearing regarding the RO's failure to provide 
the Veteran with a medical examination to substantiate his claim 
and the failure to provide the Veteran with notice of his 
appellate rights, the Court has held that VA's breach of a duty 
to assist cannot form the basis for a claim of CUE.  See Baldwin 
v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 
377 (1994).  Furthermore, any assertion by the Veteran that the 
RO's failure to obtain a medical opinion regarding this issue 
constituted CUE cannot survive. See Cook v. Principi, 318 F.3d 
1334 (Fed. Cir. 2002) (any breach of VA's duty to assist the 
veteran in the development of his claim cannot constitute a basis 
for CUE).  

Last, with regard to the issue of CUE, the Board finds that 
general due process considerations have been satisfied.  See 38 
C.F.R. § 3.103 (2009).  As noted in the Introduction above, the 
Veteran and his representative have presented evidence and 
argument on this matter at a July 2008 RO formal hearing and at 
the January 2010 hearing before the undersigned VLJ.  

With regard to the issue of an earlier effective date for TDIU, 
the Board observes that in a November 2002 rating decision, the 
RO granted TDIU benefits effective January 24, 2002.  In a 
statement received by the RO December 2002, the Veteran disagreed 
with the effective date and contended that the effective date 
should be "8/30/01 since that is the last day I was able to work 
according to SSA [Social Security Administration]."  In a rating 
decision dated January 2004, the RO assigned an effective date 
for TDIU of August 30, 2001.  In addition, as noted, the Veteran 
also contends that he is entitled to TDIU effective in 1973.

The Veteran was not specifically informed of the evidence needed 
to establish an earlier effective date for TDIU benefits after 
TDIU benefits had been granted.  However, the United States Court 
of Appeals for the Federal Circuit and the United States Court of 
Appeals for Veterans Claims (Court) have held that once benefits 
have been granted the Veteran's claim is substantiated and 
additional notice is not required, and, therefore, any defect in 
the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet.App. 128 (2008).  
See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board 
also observes that the Veteran has not contended, nor does the 
record indicate, that his claim for an earlier effective date has 
been prejudiced by a lack of notice of what evidence is required 
to establish the claim.  The Court has held that where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements.  
See Goodwin v. Peake, 22 Vet.App. at 137.  For those reasons, the 
Board finds that the Veteran's claim was not prejudiced for lack 
of notice.

With regard to VA's duty to assist, the Board notes that an 
earlier effective date is a matter of record; generally, the 
effective date of TDIU benefits will be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within 1 year 
from such date otherwise, the date will be the date of receipt of 
claim. See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o) (2009); see 
also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. 
Derwinski, 3 Vet. App. 196 (1992).  As is discussed in more 
detail below, the claim for TDIU benefits is a complex one.  
However, because the Veteran's earlier effective date is a matter 
of record, the Board observes that further evidentiary 
development will not assist the Veteran's claim.  In addition, 
the Board observes that the Veteran was provided numerous VA 
psychological examinations and VA obtained numerous private 
medical records identified by the Veteran, both of which, as is 
discussed below, date back prior to the earliest possible 
effective date for TDIU.  In addition, the record reveals that 
the RO obtained records from the SSA regarding the Veteran's 
service-connected disability.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  To 
that end, the Board observes that the Veteran has been 
represented by legal counsel or a service representative 
throughout the pendency of the claims.  As noted in the 
Introduction, the Veteran and his attorney presented evidence and 
testimony at a hearing before the undersigned VLJ.

The Board will therefore proceed to a decision on the merits.  

Whether a January 1973 rating decision was clearly and 
unmistakably erroneous in denying a rating greater than 10 
percent disabling for service-connected schizophrenia.

Pertinent Law and Regulations

Finality of RO decisions

In general, VA rating decisions are final. See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).  A final 
decision cannot be reopened unless new and material evidence is 
presented. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  In the alternative, a final decision may be subject to 
revision on the basis of CUE, as provided in 38 C.F.R. § 3.105.  
See 38 C.F.R. § 3.104(a) (2009).



CUE

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination. First, either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement as 
to how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied. Second, an error occurred based on the record and the 
law that existed at the time of the prior adjudication in 
question. Finally, the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly changed 
the outcome at the time it was made." Bouton v. Peake, 23 Vet. 
App. 70 (2008). See also Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court further 
held that CUE is one of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct and 
relevant facts; it is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  In a CUE 
claim, "[t]he claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated."  
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  

Law and regulations in effect at the time of the January 1973 
rating decision

(1)  Disability ratings - in general

The 1945 schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for disability 
compensation, disability and death pension, and in eligibility 
determinations.  The provisions contained in the rating schedule 
will represent as far as can practically be determined, the 
average impairment in earning capacity in civil occupations 
resulting from disability.  38 C.F.R. §§ 3.321(a) (1973).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1973).

It is essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
whole history.  38 C.F.R. § 4.1 (1973).   It is the 
responsibility of the rating specialist to interpret the reports 
of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture, so 
that the current rating may accurately reflect the elements of 
permanent and temporary disability present.  38 C.F.R. § 4.2 
(1973).

(2)  Assignment of diagnostic code

The Veteran's schizophrenia with depression disability was rated 
10 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9205 [Schizophrenic reaction].  The Board observes, as is 
explained in greater detail below, that Diagnostic Code 9204 
[schizophrenic reaction, chronic undifferentiated type] is deemed 
by the Board to be the most appropriate primarily because it 
pertains specifically to the primary diagnosed disability in the 
Veteran's case (chronic undifferentiated schizophrenia).  
Specifically, the diagnoses of record in at the time of the 
January 1973 rating decision were a 21 May 1971 diagnosis of 
depression, chronic; a 23 June 1971 diagnosis of "emotional 
unstable personality, chronic, moderate; manifested by past drug 
abuse and addiction to heroin, impulsivity, mood swings, 
depression, anxiety, passive-aggressive traits within his 
personality structure and lack of firm goals despite reasonably 
good intellectual functioning; precipitating stress, moderate, 
broken family situation; degree of impairment for further 
military duty, none at this time;" an August 1972 diagnosis of 
"schizophrenia, latent type (borderline state);" and an August 
1972 diagnosis of "chronic undifferentiated schizophrenia 
[pseudo-psychopathic schizophrenia]" and "passive-aggressive 
personality disorder."  

 After review of the evidence, the Board can identify nothing to 
suggest that another diagnostic code would be more appropriate 
and neither the Veteran nor his attorney has contended that a 
different diagnostic code should have been used.  The Board 
observes in addition that the rating criteria for Diagnostic 
Codes 9204 and 9205 are identical.  Accordingly, the Board 
concludes that the Veteran's service-connected disability is most 
appropriately rated under Diagnostic Code 9204 in January 1973.

(3)  Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9204 (1973), a 10 
percent rating is assigned when emotional tension or other 
evidence of anxiety are productive of moderate social and 
industrial impairment. 

A 30 percent rating is assigned for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce considerable industrial 
impairment. 

A 50 percent rating is assigned when ability to establish or 
maintain effective or favorable relationships with people is 
substantially impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced as 
to result in severe industrial impairment.  

A 70 percent rating is assigned when ability to establish and 
maintain effective or favorable relationships with people is 
seriously impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is pronounced impairment in 
the ability to obtain or retain employment.  

A 100 percent rating is assigned when the attitudes of all 
contacts except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
phantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  Demonstrably 
unable to obtain or retain employment.  

"Moderate" is defined as "limited in scope or effect."  See 
Merriam-Webster's Collegiate Dictionary, 11th Edition (2003), p. 
798.  

"Severe" is defined as "of a great degree."  Id at p. 1140.  

Note (1) to the Psychoneurotic Disorders Diagnostic Codes, 
38 C.F.R. § 4.132 (1973) provides that the decision maker cannot 
focus exclusively on those words within the rest of the criteria:

Social impairment per se will not be used as the sole 
basis for any specific percentage evaluation, but is 
of value only in substantiating the degree of 
disability based on all of the findings.  

Factual background

A short factual statement will help clarify the CUE issue before 
the Board.  As set out in the law and regulations section above, 
only evidence which was of record at the time of the January 1973 
rating decision may be considered.

In January 1973, the record included the Veteran's service 
treatment records, a discharged summary from an August 1972 
hospitalization and an August 1972 statement from Dr. M.R., 
Ph.D., a clinical psychologist who had been treating the Veteran.  
The service treatment records include a "witness statement" 
dated 26 July 1971 that states that "on or about 12 May 1971," 
the Veteran was admitted to the psychiatric ward of Fort 
Leonardwood Army Hospital under the influence of Dexedrine, that 
he was treated until 20 May 1971 when he was transferred to 
Fitzsimmons Army Hospital in Denver, Colorado, where he received 
further psychiatric treatment until he was transferred to Hunter 
Army Airfield, Georgia on about 26 June 1971.  A 21 May 1971 
narrative summary states that the Veteran had been at Ft. 
Leonardwood since November 1970.  The Veteran is reported to have 
stated that he began using "hard drugs" in Vietnam, including 
heroin, amphetamines and "acid," and admitted to using other 
narcotic substances while he was at Ft. Leonard Wood. The summary 
states that the Veteran had been "prone to hysterical outbursts 
with temper manifested, not (sic) by destructiveness, head-
banging, crying, etc."  The Veteran's mood was described as 
being predominately "frustration and depression."  The 
diagnosis was "depression, chronic" with a history of drug 
abuse, and the recommendation was that the Veteran be transferred 
to an Army medical facility with a drug rehabilitation program.  

A discharge summary dated 23 June 1971 states that upon admission 
to Fitzsimmons General Hospital, the Veteran was oriented to 
person, place and time, and there was no evidence of psychosis, 
but there was evidence of "mild anxiety and moderate 
depression."  The Veteran's insight and judgment were considered 
to be good.  The Medical Officer's assessment was that the 
Veteran had "characterological difficulties" manifested by 
"lack of motivation, difficulty setting himself goals and 
general attitudes of passivity," but that the Veteran appeared 
to have benefited from therapy and was described to have 
"symptomatically improved."  The Veteran apparently sought 
return to duty.  The final diagnosis was of "emotional unstable 
personality, chronic, moderate; manifested by past drug abuse and 
addiction to heroin, impulsivity, mood swings, depression, 
anxiety, passive-aggressive traits within his personality 
structure and lack of firm goals despite reasonably good 
intellectual functioning; precipitating stress, moderate, broken 
family situation; degree of impairment for further military duty, 
none at this time."

The record also establishes that the Veteran was hospitalized 
between 24 August 1972 and 1 September 1972.  A discharge summary 
was in the record and considered by the RO in the January 1973 
rating decision; it is essentially quoted in the rating decision.  
Dr. J.R., M.D., a VA physician stated that the Veteran had a long 
history of overt psychiatric problems and psychiatric treatment 
that dated to pre-service.  The Veteran's physical description 
was provided and he was described as "cooperative, articulate, 
spontaneous and his vocabulary was punctuated with much 
psychological jargon."  The Veteran was stated to have 
complained that he had difficulties in interpersonal 
relationships.  The examiner noted that the Veteran "was seen by 
a clinical psychologist who indicated the protocol pointed 
towards (sic) a chronic borderline schizophrenia."  The examiner 
noted that "despite his alleged difficulty in relating to people 
the [Veteran] seemed to get along very well with patients on the 
ward."  The examiner further noted that he and the Veteran "had 
discussed his anxiety about becoming involved in any kind of long 
term relationship, . . ." and after having the conversation, the 
Veteran left treatment on a weekend pass and "returned 
impulsively to sign out against medical advice."  The impression 
provided in the narrative summary was "schizophrenia, latent 
type (Borderline State)."

The record also includes an 11 August 1972 letter on the 
letterhead of Dr. M.R., Ph.D., a clinical psychologist, who 
indicated in the cover letter that he had completed an enclosed 
form regarding the Veteran, his "patient."  The reverse side of 
the cover letter bears a date stamp indicating that the cover 
letter had been received by the St. Petersburg RO on 14 August 
1972.   The handwritten form referred to in the cover letter 
immediately precedes the cover letter in the Veteran's VA claims 
folder and is written on the back of a letter from G.N., an 
Adjudication Officer from the RO, to Dr. M.R. asking for 
information concerning the treatment provided to the Veteran.  
The "certificate of attending psychologist" states that the 
Veteran has been a patient of Dr. M.R. since December 1971.  The 
clinical findings are:  

Depersonalization, depression, anxiety, paranoid 
ideation, regression.  Inability: 1) to work, 2) 
interact with others, 3) relate to peers 4) enter into 
a heterosexual relationship.  Behavior disorder 
represents a major disability for this [Veteran].  He 
is frequently incapacitated due to the psychotic 
proportions of the disorder, however hospitalization 
probably would be ineffective.  Institutionalization 
would be a likely result.

The diagnoses were: "1) chronic undifferentiated schizophrenia 
[pseudo-psychopathic schizophrenia] presently in partial 
remission. 2) Passive-aggressive personality disorder."  The 
narrative portion of the form goes on to state that the Veteran 
had been seen in "individual and family (x3) psychotherapy on a 
weekly basis from December 1971 to May 16, 1972," and in group 
psychotherapy "on a sporatic (sic) basis totaling 6 group 
therapy sessions, until present."  Dr. M.R. states that the 
sessions ended when the Veteran could no longer afford to pay for 
them.  

Dr. M.R. stated that during treatment there had been "gradual 
and positive" progress, but that there was "a marked decline 
following termination of individual therapy and some, but not all 
of his behavior pathology has returned."  Dr. M.R. further 
stated that he had referred the Veteran to a psychiatrist for 
medication which "aided somewhat in therapy."  Dr. M.R. 
indicated that "more potent phenothiocines were avoided since 
the patient had severe side reactions to them when they were 
tried with him in the past."

Analysis

As indicated above, this matter must be resolved by reviewing the 
evidence and applying the law that was before the RO in January 
1973 and has to be more than a disagreement as to how the facts 
were weighed or evaluated.  The Board once again notes the very 
high standard (i.e. "undebatable") which is applied with 
respect to CUE claims.  

As alluded to above, the January 1973 rating decision reviews the 
service treatment record examination and hospital reports from 
May and June 1971, and essentially quotes from the August-
September 1972 VA hospital narrative summary.  There is nothing 
in the January 1973 rating decision that indicates the rating 
board considered the report of Dr. M.R. even though the record is 
clear that the information was received by the RO some 4 months 
prior to the decision, and the records are located in order 
within the VA claims folder prior to the January 1973 rating 
decision.  

In Bouton v. Peake, 23 Vet. App. 70 (2008), the Court held that 
an RO's denial of the existence of evidence in the claims file 
was sufficient to satisfy the first and second CUE requirements 
(i.e., either the facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly applied, 
and an error occurred based on the record).  See also Russell, 3 
Vet. App. at 313-14.  The facts in Bouton demonstrated that at 
the time of the RO decision, the claims file contained five 
medical records evidencing depression secondary to the veteran's 
service-connected back disorder.  Yet, in denying the veteran's 
claim for service connection for an acquired psychiatric 
disorder, the RO stated that "[t]here is no record of psychiatric 
disability to include post-traumatic stress disorder showing a 
chronic disability subject to service connection."  The RO's 
failure to address the five medical records was deemed by the 
Court as a "clear" denial of the existence of such evidence in 
the claims file. 

The facts in this case are similar to those found in Bouton.  
Here, like in Bouton, the RO did not acknowledge the existence of 
evidence in the record.  Although the Bouton Court found error 
had been committed, it made clear that such error cannot 
constitute CUE unless it is the type of error that would have 
manifestly changed the outcome of the RO's decision.  This may be 
shown where all evidence at the time of the decision "militated 
in support of the claim."  Bouton at 73 citing Crippen v. Brown, 
9 Vet. App. 412, 422 (1996).  Thus, the third question is whether 
the evidence is so clear that it is undebateable that it paints a 
disability picture that more nearly approximates the criteria of 
a disability rating in excess of 10 percent.  The Court has held 
that "even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, the 
error complained of cannot be, ipso facto, clear and 
unmistakable." Fugo, 6 Vet. App. at 43-44.  

The 30 percent disability rating criteria, the next level of 
disability available under the schedular rating criteria, include 
a requirement of evidence showing "definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people," and "psychoneurotic symptoms result 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce considerable industrial 
impairment."   In this case, Dr. M.R.'s assessment was that the 
Veteran had an "inability: 1) to work, 2) interact with others, 
3) relate to peers 4) enter into a heterosexual relationship."  
There was evidence of a definite impairment to establish or 
maintain effective and wholesome relationships with people.  In 
addition, Dr. M.R. found that the Veteran's "behavior disorder 
represents a major disability" and that he was "frequently 
incapacitated due to the psychotic proportions of the disorder."  
The Board further observes that Dr. M.R. treated the Veteran over 
a period of about 6 months on a very frequent basis.  On the 
other hand, there was evidence, the August 1973 VA narrative 
summary, that "despite his alleged difficulty in relating to 
people the [Veteran] seemed to get along very well with patients 
on the ward." The RO relied upon the VA narrative summary in 
making their decision.

The Board recognizes the Veteran's contention and his 
characterization of it; that is, he is not in disagreement with 
the weight the 1973 RO gave the evidence, but rather is 
contending that they simply did not consider relevant evidence.  
While carefully crafted argument may work for the first two 
criteria described in Bouton; that either the facts known at the 
time were not before the adjudicator or that the law then in 
effect was incorrectly applied, and an error occurred based on 
the record, the crux of this claim is the third criterion: is it 
undebateable that Dr. M.R.'s August 1973 report would result in a 
conclusion that the evidence "militated in support of the claim" 
for a disability rating in excess of a 10 percent disability 
rating.  The Board finds that the evidence is not undebatable.

The probative value of the August 1973 VA narrative summary is 
not discounted by Dr. M.R.'s report to the degree where the Board 
can find that "all evidence at the time of the decision 
'militated in support of the claim.'"  The RO could have found 
the narrative summary persuasive in that the Veteran was able to 
have relationships, however superficial, with others that 
discounted Dr. M.R.'s opinion.  The Board cannot find that "but 
for" Dr. M.R.'s opinion, it is absolutely clear that a different 
result would have ensued.  Therefore, the error complained of 
cannot be, ipso facto, clear and unmistakable.  

The Board observes that to the degree that the Veteran and his 
attorney are contending that the RO's decision in 1973 is, in 
essence, fundamentally unfair, the argument is an equitable one 
that, although sympathetic, is one the Board cannot entertain.  
The Board is bound by the law and is without authority to grant 
benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 7104 
(West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no matter 
how compelling, can create a right to payment of the United 
States Treasury which has not been provided for by Congress." See 
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

Finally, to the extent that the Veteran relies on the contention 
that the RO's failure to provide the Veteran with a medical 
examination to substantiate his claim and the failure to provide 
the Veteran with notice of his appellate rights are CUE, the 
Court has held that VA's breach of a duty to assist cannot form 
the basis for a claim of CUE.  See Baldwin v. West, 13 Vet. App. 
1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Furthermore, any assertion by the Veteran that the RO's failure 
to obtain a medical opinion regarding this issue constituted CUE 
cannot survive. See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002) (any breach of VA's duty to assist the veteran in the 
development of his claim cannot constitute a basis for CUE). 

 For the reasons and bases presented above, the Board finds that 
the record does not support a finding that the August 1973 rating 
decision contained CUE.

Last, the Board has considered whether the more proper remedy in 
this case is denial or dismissal. In this regard, the Board has 
considered the Court's holding in Simmons v. Principi, 17 Vet. 
App. 104 (2003), to the effect that if the claimant is only 
asserting disagreement with how VA evaluated the facts before it, 
the claim should be dismissed without prejudice because of the 
absence of legal merit or lack of entitlement under the law. The 
Board believes, given the circumstances of this case, denial is 
more appropriate. As was stated above, the primary focus of the 
Veteran's argument was that the RO failed to consider relevant 
evidence and that, therefore, the facts known at the time were 
not before the adjudicator. The Veteran's contention constitutes 
a valid CUE claim, and thus denial is warranted.



Entitlement to an effective date earlier than August 30, 
2001, for individual unemployability (TDIU).

Relevant law and regulations

Increased ratings - effective dates

In general, the effective date for an increased rating will be 
the date of receipt of claim, or date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(o)(1) (2009). For an 
increase in disability compensation, the effective date will be 
the earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within 1 year from such date otherwise, date of receipt of claim. 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. 
Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. 
App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted that 
38 C.F.R. § 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the evidence 
establishes the increase in the degree of disability had 
occurred; that this section was intended to be applied in those 
instances where the date of increased disablement can be 
factually ascertained with a degree of certainty. It was noted 
that this section was not intended to cover situations where 
disability worsened gradually and imperceptibly over an extended 
period of time.

A claim for a TDIU is a claim for an increased rating. See Hurd 
v. West, 13 Vet. App. 449 (2000) [holding that a claim for TDIU 
is a claim for increased compensation, and the effective date 
rules for increased compensation apply to a TDIU claim]; see also 
Norris v. West, 12 Vet. App. 413 (1999).  A TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



Analysis

The Veteran contends that he is entitled to an effective date for 
receipt of TDIU benefits earlier than August 30, 2001.  As noted 
above, in a November 2002 rating decision, the RO granted TDIU 
benefits effective January 24, 2002.  In a statement received by 
the RO December 2002, the Veteran disagreed with the effective 
date and contended that the effective date should be "8/30/01 
since that is the last day I was able to work according to SSA 
[Social Security Administration]."  In a rating decision dated 
January 2004, the RO assigned an effective date for TDIU of 
August 30, 2001.  

Preliminarily, as noted above, the Veteran also contends that he 
is entitled to TDIU effective in 1973.  Because the Board has 
just found that the August 1973 rating decision did not contain 
CUE, the rating decision remains final and no basis remains for 
provision of an effective date relating back to August 1973.

A review of the claims file reveals that the Veteran first 
submitted a claim for an increased disability rating for his 
psychiatric disability on December 12, 1994.  That claim was 
denied in a June 1995 rating decision and the Veteran appealed.  
The issue was addressed and decided by the Board in a September 
1997 decision that was not appealed by the Veteran.  In a 
statement received by the RO on September 10, 1998, the Veteran 
sought to "reopen" his claim and indicated that he had a 
"serious employment handicap."  The Veteran's claim was decided 
in an August 1999 rating decision and the Veteran perfected an 
appeal.  In a March 2001 decision, the Board remanded the 
Veteran's claim for compliance with the Veteran's Claims 
Assistance Act of 2000 (VCAA), and its requirements regarding 
VA's duties to inform and assist the Veteran in developing his 
claim.  As noted above, the Veteran was granted TDIU benefits in 
a November 2002 rating decision.  An effective date for receipt 
of TDIU benefits was later determined to be August 30, 1001.  
After review of the record, it appears that the last claim 
submitted by the Veteran that can be used to provide a date for 
potential receipt of TDIU benefits is the claim received on 
September 10, 1998.  Thus, under the provisions of  38 C.F.R. § 
3.400(o)(2), the earliest effective date possible for the Veteran 
would be September 10, 1997, so long as the evidence of record 
supported a finding that the Veteran was entitled to TDIU 
benefits.  

Under 38 C.F.R. § 3.340 (2009), "[T]otal disability will be 
considered to exist when there is present any impairment of mind 
or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation."
A claim for TDIU benefits may be granted if the Veteran's 
unemployability is the result of a single service-connected 
disability ratable at 60 percent or more, or as a result of two 
or more disabilities, provided at least one disability is ratable 
at 40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 70 
percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2009).  

A review of the record evidence shows that the Veteran was 
employed until August 30, 2001, the current effective date of 
TDIU benefits.  The evidence reveals, however, that the Veteran 
was having difficulty in maintaining his employment prior to that 
time.  The record includes several letters and reports of Dr. 
M.R. who indicates to the Veteran's employer, the U.S. Postal 
Service, that he was unable to work for specific periods.  For 
example, Dr. M.R. sent a letter to the Veteran's employer in July 
1997 indicating that the Veteran was unable to work between June 
27 and July 2, 1997.  Earlier letters indicate the Veteran had 
difficulty working in the environment his job provided.  

In a January 2002 letter from Dr. M.R. states that even with 
modifications given by the Veteran's employer, the work 
conditions "continued to aggravate his physical conditions."  
Dr. M.R. stated that "over the last year, [the Veteran] has been 
becoming increasingly depressed because of what he felt was, not 
only lack of proper accommodations at work, but the fact that the 
work was increasingly stressing and worsening his physical 
condition."  Dr. M.R. stated that the worsening conditions 
"contributed to increasing depression."  Dr. M.R. also stated 
that the Veteran "had an incident at work in which he became 
inappropriately hostile and aggressive to an individual in 
management on August 30, 2001," which behavior "was entirely 
against his usually passive demeanor."  Dr. M.R. concluded that 
the Veteran "remains totally disabled for work from a 
psychiatric standpoint, with moderate to severe depression and 
poor response to medications," and "has been totally disabled 
for any work since early September of 2001."   

The SSA found that the date the Veteran's disability began was 
August 30, 2001.  A January 2002 letter from Dr. G.A., M.D., also 
indicates that the Veteran has been "totally disabled for any 
work since early September of 2001 due to difficulty with 
concentration, attention span, ability to attend work regularly, 
ability to interact with fellow employees, management and the 
general public."

After review of the entire record, the Board finds that the 
Veteran was employed until August 30, 2001, and was able to 
follow and substantially follow gainful employment until that 
date.  The evidence does not support a finding that the Veteran 
met the criteria for TDIU benefits prior to August 30, 2001.  For 
those reasons, the Board finds that the Veteran is not entitled 
to an effective date earlier than August 30, 2001, for TDIU 
benefits.



ORDER

The motion that a January 1973 rating decision contained CUE in 
denying a disability rating in excess of 10 percent disabling for 
service-connected schizophrenia is denied.

Entitlement to an effective date earlier than August 30, 2001, 
for TDIU is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


